Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made and entered into this
12th day of September , 2012, with an effective date of August 31st, 2012
(“Effective Date”), by and among Innovaro, Inc., a Delaware corporation,
Innovaro Europe, Ltd. (Collectively “Seller”), and IP Technology Exchange, Inc.,
a Florida corporation (“Purchaser”).

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, certain
assets of the Divisions and to assume certain liabilities of the business of the
Divisions; and

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements the parties agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

1.01 Assets to be Purchased. On the Closing Date (as such term is defined in
Article X), Seller shall sell, assign, transfer and deliver to Purchaser, free
and clear of all liens and debt, and Purchaser shall purchase, accept and
acquire from Seller, all of Seller’s right, title and interest in and to the
following assets owned by Seller as they relate to Pharmalicensing, Global
Licensing, Pharma Transfer and Knowledge Express ( Collectively “Divisions”),
other than the Excluded Assets (as defined in Section 1.02) (collectively,
“Asset(s)”), Seller states that no financing statement under the UCC or similar
law naming the Seller as Debtor has been filed nor is Seller bound by any
agreement or arrangement authorizing any party to file same

 

(a) all Computer software (including object and source code, in machine readable
and listing form) and all documentation (including system and software
documentation, documentation made available to customers, and training
materials), flowcharts, source code notes, software tools, compilers, test
routines, and other information and materials, in whatever form, related
thereto; and all revisions, release levels, and versions thereof including, but
not limited to, those listed on Schedule 1.01(a) (collectively, the “Software”),
relating to the Assets of the operation of the business of the Divisions of the
Divisions being acquired.

 

(b) all names relating to the Assets of the operation of the business of the
Divisions of the Divisions being acquired( including but not limited to
“Knowledge Express Data Systems”, Pharmalicensing, Medical Device Licensing,
Tekscout , PL Intelligence, Pharma Transfer, Biopharma Reports Store ,and Global
Technology Licensing), all telephone and data communication line numbers and
addresses, patents, patent applications, inventions, marks, formulas (patented
and unpatented), symbols, trade names, trademarks, service marks, trade secrets,
domain name registrations, websites, technical know-how, developments, customer
lists, methods, operations, copyrights, copyright applications, logos,
franchises, process instructions, permits, licenses and sublicenses (and
agreements in respect thereof or applications therefore), patent, trademark and
copyright prosecution histories, laboratory notebooks and all other proprietary
rights, documents, information and records including, but not limited to, all
filings, registrations or issuances of any of the foregoing with or by any
federal, state, local or foreign regulatory, administrative or governmental
office or offices, and all federal, state and common law rights protecting such
in the United States of America and throughout the world including, but not
limited to, those listed on Schedule 1.01(b) (collectively, the “Proprietary
Rights”);

 

(c) all books and records relating to the Assets of the operation of the
business of the Divisions, including, but not limited to, purchasing and sales
records, engineering records, accounting records, computer programs, customer
and vendor lists, marketing materials and records, and such other records as
Purchaser may require in its conduct of the business of the Divisions subsequent
to the Closing, Schedule 1.01 (c) (collectively, the “Books and Records”);

 

(d)

all other property, assets and rights, tangible or intangible, receivables,
customer deposits owned by Seller relating to the operation of the business of
the Divisions, including, but not limited to,



--------------------------------------------------------------------------------

  such other property, assets and rights listed on Schedule 1.01(d)
(collectively, “Other Assets”), including without limitation all Contracts and
Permits (written or oral) including those listed on Schedule 2.07), relating to
the Assets and of the operation of the business of the business of the Divisions
being acquired.

1.02 Exclusions from Sale. Notwithstanding anything contained in Section 1.01 to
the contrary, the following assets shall be excluded from the sale contemplated
by this Agreement, collectively, “Excluded Assets”):

 

(a) Minute Books. The company minute books and membership records of the Seller
(provided Purchaser shall be entitled to copies thereto), if any;

 

(b) Tax Records. The books of account and other records which are required by
law to be kept in Seller’s possession, including but not limited to tax returns
(provided Purchaser shall be entitled to copies thereto);

 

(c) Claims; Refunds. All claims, deposits, refunds (including tax and insurance
refunds), causes of action, rights of recovery, rights of set off and rights of
recoupment in connection with the business of the Divisions as of, or prior to,
the Closing Date, including all rights under any property casualty, workers’
compensation, or other insurance policy or related insurance services contract,
except to the extent the same is for payment of a liability for which Purchaser
becomes obligated to pay (by contract, operation of law or otherwise).

1.03 Method of Conveyance and Transfer. The conveyance, transfer and delivery of
the Assets will be effected by, bills of sale, endorsements, assignments,
assumptions and other instruments of transfer, all in such form as Purchaser
reasonably requests, vesting in Purchaser good and marketable title to the
Assets, free and clear of all liens (as such term is hereinafter defined in
Section 2.05 other than Permitted Liens).

1.04 Purchase Price. The purchase price (the “Purchase Price”) for the Assets is
(a) Two Million Dollars ($2,000,000), which Six Hundred Thousand Dollars
($600,000) shall be payable at Closing in immediately available funds (without
adjustment) by certified check or wire transfer as requested by Purchaser, and
(b) credit of Seventy Thousand Three Hundred Thirty Three and 33/100 Dollars
($70,330.33) for the assumption of certain liabilities in the Assumed
Liabilities (as defined in Section 5.01) and the balance of One Million Three
Hundred Twenty Nine Thousand Six Hundred Sixty Nine and 70/100 Dollars
($1,329,669.70) to be paid as follows:

Quarterly principal payments of One Hundred Thousand Dollars ($100,000) plus
interest commencing November 30th, 2012 and paid each quarter thereafter, with
interest at the rate of five percent per year. On or before September 1, 2014
the principal balance and accrued interest shall be due and payable. If the
entire balance is paid off on or before May 1st, 2013, the Purchaser shall
receive a credit of One Hundred Twenty Five Thousand Dollars ($125,000.00)
against the purchase price. A payment shall be timely if made within 15 days of
due date. Purchaser shall be in default under this Agreement if it fails to make
any payment when due and fails to make such payment within 15 days after written
demand by Seller

1.05 Payments at Closing. Purchaser shall pay the sum of six hundred thousand
($600,000) Dollars as partial payment of the Purchase Price.

1.06 Allocation of Purchase Price. Purchaser and Seller covenant and agree with
each other that the Purchase Price shall be allocated among the Assets in
accordance with Section 1060 of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder.

1.07 Transfer Taxes. All applicable sales and transfer taxes, if any, arising by
reason of the transfer of the Assets under this Agreement will be borne by
Seller.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser all of the following, each of
which is material to and is being relied upon by Purchaser.

2.01 Organization, Standing and Authority of Seller.

 

(a) Innovaro is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Innovaro Europe, Ltd, is a
company duly organized, validly existing and in good standing under the laws of
England. Seller has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. Seller has all
requisite power and authority to own, lease, hold and operate its assets and
properties and to conduct its business of the Divisions as and where owned,
leased, held, operated or conducted, and to hold all franchises, licenses and
permits necessary and required therefor, which franchises, licenses and permits
are listed on Schedule 2.01(a).

 

(b) The execution and delivery of this Agreement by Seller and the performance
by Seller of the transactions contemplated herein have been duly authorized by
all necessary company action on the part of Seller. No further company action on
the part of Seller is or will be necessary to make this Agreement valid and
binding on Seller and enforceable against Seller in accordance with its terms.
This Agreement and all documents required to be executed and delivered by Seller
hereunder constitute legal, valid and binding obligations of Seller enforceable
against Seller in accordance with their terms. Seller’s execution, delivery and
performance of this Agreement and such documents, and the consummation of the
transactions contemplated herein and therein, do not and will not:

 

  (i) with the passage of time, the giving of notice or otherwise, result in a
violation or breach of any provision of or constitute a default under the
Articles of Incorporation of Seller or any resolution of the Shareholders of
Seller;

 

  (ii) subject to any third party consents required with respect to Contracts
(as otherwise described in this Agreement), conflict with, violate or result in
a breach of any provisions, constitute a default under any term or provision of,
or give rise to a right of termination or acceleration under, any mortgage,
indenture, loan agreement, security agreement, lease, license, deed of trust,
order, arbitration award, order, judgment, decree, rule, regulation, law,
contract, instrument or other agreement to which Seller is a party or by which
Seller, or any of its businesses or assets are otherwise subject or bound;

 

  (iii) subject to any third party consents required with respect to Contracts
(as otherwise described in this Agreement) result in the creation or imposition
of any Lien upon the Assets; or

 

  (iv) subject to any third party consents required with respect to Contracts
(as otherwise described in this Agreement) violate or conflict with any other
restrictions of any kind or nature with respect to the Assets or to the
operation of the business of the Divisions.

 

3



--------------------------------------------------------------------------------

2.02 Absence of Certain Changes or Events. Except as set forth on Schedule 2.02,
the Divisions have operated only in the ordinary course consistent with past
practice and no material adverse change in the assets, liabilities, financial
condition, results of operation, business of the Divisions or prospects of
Seller has occurred with respect to the business of the Divisions. To Seller’s
knowledge, there has not occurred any event or governmental regulation or order
which could be reasonably anticipated to cause such a change, nor, to Seller’s
knowledge, is the occurrence of any such event, regulation or order threatened.

2.03 Consents and Approvals. Except as listed on Schedule 2.03, no consent,
approval or authorization of, or declaration, filing or registration with, any
federal, state, local or other governmental or regulatory authority is required
in connection with the execution and delivery by Seller of this Agreement and
the consummation by Seller of the transactions contemplated hereby. Purchaser
acknowledges that some or all of the Contracts (as defined in Section 2.07
require the consents of third parties thereto for the assignment of such
Contracts. Set forth in Section 2.03 is a list of consents (the “Obtained
Consents) which have been obtained as of the Closing Date. Seller makes no
representation or warranty with respect to the assignment of any Contract for
which an Obtained Consent has not been obtained.

2.04 Leased Real Property. Seller does not own, and has never owned, any real
property or any interest in any real property, except for the leases set forth
on Schedule 2.04 (the “Leased Real Property”). Except as set forth on Schedule
2.04, to Seller’s knowledge (a) there is no condemnation or eminent domain
proceeding of any kind pending or, to the best knowledge of Seller, threatened
against any of the Leased Real Property; (b) all leases regarding the Leased
Real Property are in writing and are duly executed; (c) the leases listed in
Schedule 2.05 constitute all of the lease arrangements, written or oral, that
currently exist for the lease of any real property by Seller, whether as
landlord or tenant; and (d) there is no default by Seller or, to Seller’s
knowledge, any other party which affects any of the Leased Real Property.

2.05 Assets. Seller owns and possesses and will own and possess as of the
Closing Date all right, title and interest to all of the Assets, and as of the
Closing Date, the Assets shall be free and clear of any and all pledges,
mortgages, liens, charges, encumbrances, security interests, claims,
attachments, judgments, settlements, demands, conditional sales and/or other
types of title retention arrangements, hypothecation, privileges, options,
subordination(s) to any right or claim of any person(s) or entity(ies), or any
restrictions including any restriction as to transfer or as to use or possession
thereof whether perfected or otherwise (“Liens”) other than those which are to
be paid and released at Closing. Seller has and will have as of the Closing Date
full right, power and capacity to sell, convey, assign, transfer and deliver to
Purchaser good and marketable title in and to the Assets, free and clear of all
Liens. Except for the Excluded Assets, the Assets include all of the assets
necessary to carry on the operations of the business of the Divisions as the
same is presently conducted and has been conducted during the twelve (12) month
period immediately preceding the Closing Date. Seller enjoys peaceful and quiet
possession of the Assets.

2.06 Software and Proprietary Rights.

(a) Schedule 1.01(a) is a true, correct, and complete listing of the Software.
Except as set forth in Schedule 2.06 (a) [attached hereto and made a part
hereof, there are no material errors, malfunctions, and/or defects in the
Software, and there are no uses of the Software or any portion thereof by any
third party.

(b) Schedule 1.01(b) lists all Proprietary Rights owned by Seller and used in
the operation of the business of the Divisions. Schedule 2.06(b) lists (i) all
licenses and agreements under which Seller, with respect to the business of the
Divisions, has given the right to use any of the Software and the Proprietary
Rights and (ii) all licenses and agreements under which Seller has the right to
use any third party’s similar type of property in connection with the business
of the Divisions.

(c) No proceedings have been instituted or are pending or, to the best of
Seller’s knowledge, threatened which challenge the validity of the ownership or
use by Seller of the Proprietary Rights or any third party’s similar type of
property.

 

4



--------------------------------------------------------------------------------

(d) Seller has no knowledge of the infringing use or activity, including
misappropriation, dilution, impairment, or actions which constitute unfair
competition, with respect to any Software and Proprietary Rights or the
infringement of any of such Software and Proprietary Rights by any other person,
and Seller owns (or possesses adequate and enforceable licenses or other rights
to use) all Software and Proprietary Rights now used in the operations of its
business of the Divisions, and Seller has not received any notice of conflict
with the asserted rights of others with respect to the Software and the
Proprietary Rights.

(e) Seller is the sole and exclusive owner of all right, title and interest in
and to, and has the right and authority to use, each of the Software and the
Proprietary Rights in connection with the operations of the business of the
Divisions in the manner presently conducted, and to convey such right, title,
interest and authority free and clear of all Liens. Except as set forth on
Schedule 2.06(e), there are no royalties, fees, or payments payable by or on
behalf of Seller to any person or entity with respect to any Software or
Proprietary Right.

(f) Seller has not, given any indemnification against, or has agreed to defend
claims for, infringement with respect to the Software and Proprietary Rights.

2.07 Contracts and Leases. Schedule 2.07 sets forth a list of all licenses,
contracts, agreements, documents and commitments (whether written or oral)
(collectively, “Contracts”) relating to or in any way connected with Seller’s
operation of the business of the Divisions, including, but not limited to, a
list of all oral and/or written leases for real and/or personal property with
respect to the same (“Leases”). All Contracts and Leases are valid, subsisting
and enforceable in accordance with their terms (subject to bankruptcy,
insolvency and similar laws, general principals of equity and other legal
limitations on enforceability) with respect to Seller, and to Seller’s
knowledge, with respect to any other party thereto and in full force and effect.
Seller has provided to Purchaser a true and complete copy of all written
Contracts and Leases and a true and a complete description of all oral Contracts
and Leases, with all amendments and modifications thereto. Neither Seller nor,
to Seller’s knowledge, any other party to any of the foregoing has violated or
breached any provision of, nor is Seller or, to Seller’s knowledge, any other
party in default (nor is any such default alleged to exist to Seller’s
knowledge) in any respect under the terms of, any of the Contracts or Leases.
There exists no event or condition which, with the giving of notice, the lapse
of time, or both, would become a default by Seller (or with to Seller’s
knowledge, any other party thereto) under any Contracts or Leases. Seller knows
of no event, happening, set of circumstances, threat or fact which would lead it
to believe that any party to Contracts or Leases will terminate its contractual
relationship with Seller (provided however, with respect to Contracts and Leases
for which Consents have not been obtained as of the Closing, Seller makes no
representation as to whether such parties might not consent to the transactions
contemplated hereby or terminate any contract as a result). Seller has not
waived, or agreed to waive, any rights under any Contract or Lease.

2.08 Compliance with Laws, Permits and Licenses.

 

(a) As of the Closing Date, Seller has complied with and is in compliance in all
material respects with all federal, state, local and foreign laws, statutes,
executive orders, licensing requirements, rules, regulations and judicial and/or
administrative decisions and/or ordinances pertaining to the operation of the
business of the Divisions, the products produced and sold by the business of the
Divisions, the services which the business of the Divisions provides, and Assets
owned and leased by Seller with regard to the operation of the business of the
Divisions or any combination of such activities. Seller’s ownership and use of
the Assets and the operations of the business of the Divisions comply with the
rules, regulations, bylaws or similar requirements of any association to which
Seller is required to belong by the terms of any Contract or Lease, if any. As
of the Closing Date, Seller has no notice or knowledge of any violation of any
law, statute, licensing requirement, rule, regulation, judicial and/or
administrative decision and/or ordinance or of any pending or threatened
investigation by any governmental body or agency with regard to the operations
of the business of the Divisions.

 

5



--------------------------------------------------------------------------------

(b) Seller is: (a) duly licensed, with all requisite permits, licenses,
approvals and other authorizations (collectively “Permits”) as required by any
applicable federal, state, local and foreign law and as required from all
persons or entities in connection with the ownership of the Assets and the
operations of the business of the Divisions in each jurisdiction in which any
Permits are required ; and (b) in compliance with all Permits. Permits are valid
and in full force and effect, and all reports, informational returns and updates
which Seller is required to file under any federal, state, local or foreign law,
rule, regulation or order with regard thereto have been filed in a timely manner
and all fees relating to the same have been paid. Seller has not breached any
provision of, is not in default in any respect under the terms of and has not
engaged in any activity which would cause revocation or suspension of, any
Permits. No action, proceeding or investigation contemplating the revocation or
suspension or revoking or suspending any such permit, license, approval or
authorization is pending, or to the best of Seller’s knowledge, threatened or
likely to be instituted and Seller has no knowledge of any reason why any Permit
would not be renewed (other than the transfer of ownership of the Assets
contemplated hereby). The transfer of the Assets as contemplated herein will not
affect the validity or enforceability of such Permits. All Permits are listed on
Schedule 1.01(d).

2.09 Litigation. Except as set forth on Schedule 2.09, there is no
administrative, governmental or judicial (satisfied and/or unsatisfied) suit,
claim, action, arbitration, proceeding or investigation (whether federal, state,
local or foreign), pending or, to Seller’s knowledge, threatened, which relates
to (or would reasonably be anticipated to relate to) or affect the Assets or the
operations of the business of the Divisions, or against Seller, or otherwise
involving Seller, nor any of the foregoing that has been concluded in the past
three years. Seller is not bound by, subject to or in default under any order,
judgment, award, writ, injunction or other ruling of any court, administrative
or governmental authority. Schedule 2.09 indicates which of the matters listed
on such Schedule are covered by valid insurance and the extent of such coverage.

2.10 Other Liabilities. Except as otherwise set forth in this Agreement or in
any of the Schedules attached hereto, there are no liabilities, claims,
lawsuits, events which the Seller could reasonably anticipate to be the basis of
a claim or lawsuit, losses, damages, deficiencies, indebtedness,
responsibilities or other obligations of any nature or kind whatsoever, whether
known or unknown, fixed or unfixed, liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise and whether due or to
become due in connection with the Assets or the business of the Divisions which
will be binding upon the Purchaser.

2.11 Taxes.

 

(a) Seller has: (i) timely filed, on or prior to the Closing Date, all Tax (as
such term is defined in Section 5.02 (b)) returns, reports, schedules, documents
and declarations required to be filed by any jurisdiction to which Seller is or
has been subject; (ii) timely paid in full all Taxes (as such term is defined in
Section 5.02(b)) due and required to be paid and all Taxes claimed to be due and
required to be paid by each such jurisdiction including, without limitation, all
Taxes payable to any jurisdiction by reason of the transfer of the Assets
pursuant to this Agreement; and (iii) made timely withholdings and timely
payments of any Taxes required to be deducted and withheld from the wages paid
to employees of Seller or others on or prior to the Closing Date. All Tax
returns, schedules and declarations filed by Seller correctly reflect, in all
material respects, the matters required to be reported therein including, where
appropriate, income, expenses, deductions, credits, loss carryovers and Taxes
due, and such returns, schedules and declarations have not been amended except
as set forth on Schedule 2.11(a). Seller has no knowledge that an audit of any
of its Tax returns is in progress or has any reason to believe that any such
audit is contemplated. There are no controversies or claims, pending or
otherwise, that have been asserted against Seller or that Seller has a
reasonable basis to anticipate will be asserted against it or which would result
in liens or claims on any of the Assets or on Purchaser’s title to or use of the
Assets, or that would result in any claim against Purchaser, with regard to
Taxes. Seller has furnished to Purchaser complete and correct copies of all
federal, state, local and foreign Tax returns filed for each of its fiscal years
beginning after 2009.

 

6



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 2.11(b), the statute of limitations on the
assessment and collection of Taxes has not been extended by agreement, waiver,
operation or law or otherwise, and there are no outstanding agreements or
waivers extending the statutory period of limitations applicable to any federal,
state, local, or foreign Tax return of Seller for any period.

2.12 Labor Relations; Employees.

 

(a) Seller is in compliance in all material respects with each of its
obligations under all applicable statutes, rules, regulations, executive orders,
judgments, orders, decrees and agreements governing its employment practices and
the employment relationships with its employees including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination and Employment Act, the Rehabilitation Act of 1973, the National
Labor Relations Act, the Immigration Act of 1990, the Immigration Reform and
Control Act of 1986, the Fair Labor Standards Act, the Occupational Safety and
Health Act of 1970, the Hazard Communication Standards as promulgated by the
Occupational Health and Safety Administration, each as amended, if applicable,
and all other applicable federal, state and local statutes, laws (administrative
and judicial), executive orders, rules and regulations relating to employment,
the payment of minimum wages and overtime rates, and the withholding and payment
of Taxes from compensation of employees of the business of the Divisions.

 

(b) Seller has no collective bargaining relationships nor are any of Seller’s
employees subject to any such relationships with any labor organization.

2.13 Insurance. Schedule 2.13 contains a correct and complete list of all
insurance policies, binders, self-insurance authorizations and bonds in force in
which Seller is named as an insured party or beneficiary, which covers the
business of the Divisions and Assets of Seller, or for which Seller has paid any
premiums. The name(s) of each insurer, insured party and beneficiary and the
type and amount of coverage, deductible amounts, if any, as well as the
expiration date(s) and the premium amount(s) of each such policy or bond are set
forth on Schedule 2.13. All such policies and/or bonds are currently in full
force and effect and Seller has not received any notice of cancellations with
respect to any of the policies. All premiums due and payable on such policies
and/or bonds have been paid. Seller is not a co-insurer under any term of any
such insurance policy. Seller has not been refused any insurance by any
insurance carrier to which it has applied for insurance during the last three
(3) years.

2.14 Location of Assets. Schedule 2.14 sets forth a complete and correct list of
all locations at which any of the Assets are situated together with a
description of the Assets at such location.

2.15 Liabilities of Others. Except for instruments endorsed for collection in
the ordinary course of business of the Divisions, Seller, with respect to the
business of the Divisions, is not liable under or for, or a party to, or an
endorser, guarantor, surety, co-signor, co maker or indemnitor of any contract,
agreement, commitment or obligation of any other person, corporation or entity.

2.16 Brokerage.-Intentionally Left Blank

2.17 Satisfactory Relationships. Seller’s relationships with customers, vendors,
suppliers, employees, governmental authorities, and others with whom Seller has
dealings with regard to the business of the Divisions have been reasonably
satisfactory to Seller (except for ordinary course exceptions) and have not
suffered any material adverse deterioration since June 4th, 2012 Seller has no
knowledge of any proposed or contemplated termination or other changes in such
relationships (provided Seller makes no representations as to the impact of the
consummation of the transactions contemplated hereby on any such relationship).

 

7



--------------------------------------------------------------------------------

2.18 Representations and Warranties. Each of the representations and warranties
of Seller set forth in this Article II shall be true and correct as of the
Closing Date.

2.19 Survival. The representations and warranties set forth herein, and the
corresponding indemnity provisions hereof, shall survive the Closing for a
period of two years (2) years. Any representation or warranty made by any party
hereto which is the subject of a written notice of claim made or dispute raised
in good faith given by such party to the other party prior to the expiration of
said survival period shall survive with respect to such claim or dispute until
the final resolution thereof pursuant to the terms of this Agreement.

2.20 No Implied Representations. Except for Seller’s representations set forth
in this Agreement and in the closing documents, Purchaser agrees, acknowledges
and represents that Purchaser is entering into this Agreement and shall perform
all of its obligations hereunder and consummate the transaction contemplated by
this Agreement solely in reliance on and as a result of Purchaser’s own
investigations and efforts (including its inspection of the Assets and the
business of the Divisions and such other investigations, examinations and
inspections as Purchaser has chosen to make or has made) and at Purchaser’s sole
risk, cost and expense, including, without limitation, the risk that Purchaser’s
inspection of the Property and such other investigations, examinations and
inspections may not reveal any or all adverse or existing conditions, aspects or
attributes of the Property. Purchaser acknowledges that Seller has afforded
Purchaser the opportunity for full and complete investigation, examination and
inspection of the Assets and the business of the Divisions. Purchaser
acknowledges that this paragraph was a negotiated part of this Agreement and
serves as an essential component of consideration for the same. Without limiting
the generality of the foregoing, the parties specifically acknowledge that
Purchaser has been given an opportunity to fully inspect the Assets and the
business of the Divisions, and Contracts and Permits, and the Purchase Price has
been negotiated to eliminate all claims, whether known or unknown, relating to
the condition thereof and all aspects and attributes thereof, other than as
contemplated in this Agreement. Consequently, upon consummation of the Closing,
Purchaser shall be deemed, on behalf of itself and all those claiming by or
through it, to have irrevocably and unconditionally released Seller from, and
this clause shall be deemed to bar claims, whether or not presently known, which
could be brought by Purchaser and all those claiming by or through Purchaser
concerning the condition of the Assets, business of the Divisions, or Contracts
as of Closing other than as contemplated in this Agreement and the Closing
documents; provided, however, that the preceding release shall not be deemed to
release Seller from any claims that Purchaser may heretofore or hereafter have
resulting from a breach by Seller of it representations or covenants set forth
in this Agreement or in the closing documents, subject, nevertheless, to the
time limitations herein below for bringing a claim thereon.

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
AND IN THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PROPERTY “AS IS” AND “WITH ALL FAULTS”, BASED UPON THE CONDITION
OF THE ASSETS AS OF THE CLOSING DATE AND THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT OR THE CLOSING DOCUMENTS, SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, IN RESPECT OF THE ASSETS

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller the following, each of which
is material to and is being relied upon by Seller:

3.01 Organization, Good Standing and Authority of Purchaser. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota and has full corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement have been authorized by
Purchaser,

 

8



--------------------------------------------------------------------------------

which authorization constitutes all necessary corporate action on the part of
Purchaser to execute, deliver and perform this Agreement. This Agreement, and
all documents required to be executed and delivered by Purchaser hereunder,
constitute legal, valid and binding obligations of Purchaser enforceable in
accordance with their terms.

3.02 No Conflict. Neither the execution and delivery of this Agreement nor the
Purchaser’s performance of the transactions contemplated herein will (a) violate
or conflict with any provisions of Purchaser’s Articles of Incorporation or
Bylaws or any other agreement to which Purchaser is subject, or (b).is
prohibited by or violates any law, rule or regulation, judgment, order, writ,
injunction or decree which is binding upon the Purchaser.

3.03 Litigation. There are no actions, suits, proceedings or investigations of
any kind pending or, to the knowledge of the Purchaser and its shareholders,
threatened against the Purchaser or its shareholders before any court, tribunal
or administrative agency or board which could reasonably be expected to
materially and adversely affect the consummation of the transactions
contemplated hereby.

3.04 Assumed Contracts. The Purchaser acknowledges that the Seller has provided
the Purchaser with access to true and complete copies of all Contracts and
Permits, and the Purchaser further acknowledges that it has reviewed the
Contracts and Permits and is familiar with their terms.

3.05 Representations and Warranties. Each of the representations and warranties
of Purchaser set forth in this Article III shall be true and correct as of the
date this Agreement is signed and as of the Closing Date.

3.06 Survival. The representations and warranties set forth herein, and the
corresponding indemnity provisions hereof, shall survive the Closing for a
period of two (2) year. Any representation or warranty made by any party hereto
which is the subject of a written notice of claim made or dispute raised in good
faith given by such party to the other party prior to the expiration of said
survival period shall survive with respect to such claim or dispute until the
final resolution thereof pursuant to the terms of this Agreement.

ARTICLE IV

COVENANTS

4.01 Taxes.

(a) Seller shall: (a) timely file, on or after the Closing Date, all Tax
returns, reports, schedules, documents and declarations required to be filed on
or after the Closing Date for periods prior to the Closing Date;

(b) timely pay all Taxes due and all Taxes claimed to be due with respect to
periods of operation of the business of the Divisions prior to the Closing Date;
and (c) make timely withholdings and payments of the Taxes required to be
deducted and withheld from the wages or other remuneration paid to employees of
Seller or others, for periods prior to the Closing Date (any such taxes which
seller is obligated to pay or discharge under this Section being the “Seller’s
Tax Obligations”). As used herein “Tax” means income taxes (whether federal,
state, local or foreign) or other taxes on or measured by income, gross
receipts, profits or occupations, franchise taxes, excise taxes, employment
taxes, unemployment taxes, payroll taxes, employee taxes, employer taxes, sales
and use taxes, real property taxes, personal property taxes (including any
liability for personal property taxes accruing, arising or in any way resulting
from, or determined with respect to, or in any way relating to or referenced by,
any period prior to the Closing Date, and any other tax or taxes imposed,
whether or not assessed (or any penalties or assessments with respect to any
Plan), by any federal, state, municipal, local or other governmental agency,
foreign or domestic, including assessments in the nature of taxes, including
interest and penalties on any of the foregoing, (collectively, “Tax” or “Taxes”)
of Seller.

 

9



--------------------------------------------------------------------------------

(c) Purchaser shall have the right to invoice Seller for any amounts as may be
due from Seller to any taxing authority until such time as Seller either pays
such amounts (and provides Purchaser with proof reasonably acceptable to
Purchaser of the same) or provides Purchaser with proof reasonably acceptable to
Purchaser that no such amounts are due. Seller shall take all actions, and cause
its officers to execute and deliver promptly all documents and instruments,
reasonably requested by Purchaser to timely obtain such proof of payment or that
no amounts are due.

4.02 Consents. As of the Closing Date, Seller has obtained the Obtained
Consents. Seller shall have no continuing obligation to obtain consents of third
parties (with respect to Contracts, Permits or otherwise) after the Closing
Date.

4.03 Further Assurances. After the Closing Date, if Purchaser considers or is
advised that any further assignment, conveyance or other documents are necessary
or desirable to vest, perfect, confirm or record in Purchaser title to any of
the Assets or to aid in the prosecution, defense or enforcement of any rights
arising from the transfer of the Assets to Purchaser, Seller shall cause its
authorized officer to execute and deliver promptly to Purchaser any and all
assignments, or other documents and do all things requested by Purchaser to
vest, perfect or confirm title to the Assets in Purchaser or to convey such
other rights as provided herein or to otherwise carry out the intent of this
Agreement. Any such actions requested after the Closing Date shall beat the
Purchaser’s expense and shall not require any significant time or effort on the
part of Seller.

4.04 Employees. Seller shall not make any commitments to any of its employees
with respect to the continued employment of such employees by Purchaser after
the Closing Date. Purchaser does not by this Agreement or the transactions
contemplated herein make any commitment or extend any offer to hire any
employees of Seller. Purchaser may, in its sole discretion, engage the services
of the Seller’s current or former employees.

4.05 Closing and Other Costs. Seller shall pay the following Closing and other
costs: (a) the cost of discharging any monetary liens; (b) the cost of all
assessments, transfer taxes, stamp taxes and conveyance fees. Each party shall
pay its own legal and related expenses and Seller’s counsel shall be responsible
for initial drafts of the documents relating to this transaction.

4.06 Good Faith Efforts. Each of the parties hereto agrees to use its diligent
good faith efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

4.07 Access to Records. Following the Closing Date, Purchaser will allow Seller,
during normal business of the Divisions hours, reasonable access to records,
books and other data relating to the Assets acquired hereunder for legitimate
business of the Divisions reasons, such as the preparation of Tax returns or the
defense of litigation. Following the Closing Date, Seller will allow Purchaser,
during normal business of the Divisions hours, reasonable access to records,
books and other data of Seller to the extent that any of the foregoing relate to
the Assets and/or to the operations of the business of the Divisions, for
legitimate business of the Divisions reasons, such as the preparation of Tax
returns or the defense of litigation. Copies of such records, books and other
data may be made in accordance with the above at the cost of the requesting
party. All such records, books and other data shall be maintained by the parties
for a period of at least seven (7) years following the Closing Date, unless a
longer period is required by applicable law.

4.08 Confidentiality. After the Closing Date, Seller and each Member shall keep
confidential and shall not (and will cause all subsidiaries not to) disclose to
any person, corporation or entity any

 

10



--------------------------------------------------------------------------------

information, documents and/or materials relating to the Assets, the business of
the Divisions and/or the terms and conditions of this Agreement, except to the
extent disclosure of any such information is required by law, authorized by
Purchaser or reasonably occurs in connection with disputes over the terms of
this Agreement.

4.09 Disclosure. Prior to the Closing Date, no party to this Agreement will
issue any press release or make any other public disclosures concerning this
transaction or the contents of this Agreement without the prior consent of the
other party. The content of any such release or disclosure shall be mutually
agreed upon between the parties. Following the Closing Date, neither Seller nor
any Stockholder shall issue any press release or make any other public
disclosure concerning this transaction or the contents of this Agreement without
the prior written consent of Purchaser. Notwithstanding the above, nothing in
this Section 4.09 will preclude any party from making any disclosures required
by law or regulation or necessary and proper in conjunction with the filing of
any tax return or other document required to be filed with any federal, state or
local governmental body, authority or agency in which case the party making such
determination will, if practicable under the circumstances, use reasonable
efforts to allow the other party reasonable time to comment on such release or
disclosure in advance of its issuance.

4.10 Use of Name. As soon as possible following the Closing, Seller shall take
whatever actions that are proper and necessary to remove any of the above names
(set forth in 1.01(b)) from its website or other material.

4.11 Post Closing Qualifying Agreement.

a. Purchaser acknowledges and agrees that Seller is currently negotiating with
each of the third-parties set forth on Exhibit A (each a “Seller Customer”) to
provide products and services in the Division (the “Seller Division Services”)
to such Seller Customers. Purchaser further agrees that if Purchaser enters into
an agreement with any Seller Customer after the Closing Date that Seller should
retain some benefit. Therefore, in the event that Purchaser, or any of its
affiliates, enters into an agreement with any Seller Customer (such agreement,
along with any amendments or renewals thereto or thereof being a “Qualifying
Agreement”) during the period (i) beginning on the Closing Date and ending on
the six month anniversary thereof, Seller shall be entitled to 40% of all gross
revenues earned by Purchaser under such Qualifying Agreement, and (ii) after the
end of the six month anniversary of the Closing Date and on or prior to the 12
month anniversary of the Closing Date, Seller shall be entitled to 20% of all
gross revenues earned by Purchaser under such Qualifying Agreement; provided,
however, with respect to any Qualifying Agreement entered into with Plant
Advanced Technologies and/or Estee Lauder, during the period beginning on the
Closing Date and ending ninety days thereafter, Seller shall be entitled to 80%
of all gross revenues earned by Purchaser under such Qualifying Agreement, and
(y) more than ninety days from the Closing Date, Seller shall be entitled to
receive gross revenues in accordance with subsections (i) and (ii) of this
Section 4.11.

b. No later than fifteen calendar days following the end of each calendar
quarter, Purchaser shall prepare and deliver to Seller a written statement (a
“Calculation Statement”) containing Purchaser’s calculation of amounts due to
Seller under this Section 4.11 with respect to such calendar quarter along with
a check in an amount equal to the amount set forth on such Calculation
Statement.

c. Purchaser shall maintain complete and accurate records regarding all
Qualifying Agreements, and shall retain such records for a period of at least
two years. During such period, all such records shall be made available for
inspection and copying by Seller (or Seller’s designee) at Seller’s expense
during normal business hours upon at least five business day’s prior notice to
Purchaser. Seller may cause such records of Purchaser to be audited at Seller’s
expense upon reasonable notice. If any inspection or audit reveals a deficiency
in the amounts paid to Seller under this Section 4.11 for any period under audit
(an “Audit Deficiency”), Purchaser shall pay such Audit Deficiency within five
business days of Seller’s notice to Purchaser of the Audit Deficiency. If the
Audit Deficiency is five percent (5%) or more of the aggregate amount paid to
Seller for such audit period, Purchaser shall also reimburse Seller for all
costs and expenses incurred by Seller in connection with such audit.

 

11



--------------------------------------------------------------------------------

ARTICLE V

LIABILITIES AND OBLIGATIONS

5.01 Assumed Liabilities. Except for the Assumed Liabilities (hereinafter
defined), this Agreement is intended as and shall be deemed to be an agreement
for the purchase and sale of the Assets, and none of the provisions of this
Agreement shall be deemed to create any liability or obligation of Purchaser to
any person or entity that is not a party to this Agreement, whether under a
third-party beneficiary theory, successor liability theory, or otherwise.
Purchaser shall , as a result of the consummation of this Agreement, assume,
discharge, or become liable for the following liabilities, obligations, debts,
contracts, or other commitments of Seller, whether fixed, accrued, contingent,
or otherwise (the “Assumed Liabilities”):

(a) (i) all trade payables and similar obligations and liabilities of the Seller
listed on Schedule 5.01(a), (ii) trade payables and other payables (including
note payments) incurred by Seller in the ordinary course of business of the
Divisions prior to the Closing Date which remain outstanding as of the Closing
Date in an amount not to exceed $10,000;

(b) all obligations and liabilities under Contracts and Permits and other
agreements of the Seller which relate to the business of the Divisions as shown
in Schedule 2.07, whether such obligations arose prior to, at or after the
Closing Date) (and without limiting the foregoing this shall include performance
of contractual obligations which have been prepaid on a subscription basis,
including all, warranties, guarantees and other obligations to customers of the
business of the Divisions); unless the same would constitute a breach of
Seller’s representations or warranties hereunder;

(c) all accrued vacation pay of employees of the business of the Divisions
(whether or not such employees are hired by Purchaser) as of the Closing Date as
specified in Schedule 5.01(c);

(d) all obligations and liabilities with respect to the Lease as set out on
Schedule 2.04;

(e) all obligations or liabilities relating to the Assets(including without
limitation the condition,

performance or use prior) thereof (unless such obligations also create a breach
under a representation or warranty of Seller hereunder);

(f) Taxes (as defined in Section 5.02) which relate in any way to the
receivables included in the assets purchased hereunder (the “Assumed
Receivables”) or other Assumed Liabilities; and

(g) all obligations and liabilities relating to the business of the Divisions
purchased by the Purchaser (unless resulting from an act of Seller subsequent to
the Closing Date) arising after, accruing after, or resulting from, any event,
condition or circumstance whatsoever occurring on or after the Closing Date.

5.02 Retained Liabilities and Obligations. Seller shall retain, perform and
discharge any and all of the following liabilities and obligations related to
the Assets, to the business of the Divisions and/or to Seller (the “Retained
Liabilities”):, and Seller will satisfy each of the following liabilities or
obligations as it becomes due, including, but not limited to:

(a) any liability, obligation or expense of Seller arising out of or incidental
to the consummation of the transactions contemplated in this Agreement;

 

12



--------------------------------------------------------------------------------

(b) any liability for income taxes (whether federal, state, local or foreign) or
other taxes on or measured by income, gross receipts, profits or occupations,
franchise taxes, excise taxes, employment taxes, unemployment taxes, payroll
taxes, employee taxes, employer taxes, sales and use taxes, real property taxes,
personal property taxes (including any liability for personal property taxes
accruing, arising or in any way resulting from, or determined with respect to,
or in any way relating to or referenced by, any period prior to the Closing
Date, including but not limited to, taxes arising as a result of the transfer of
the Assets or otherwise by virtue of the consummation of the transactions
contemplated in this Agreement, and any other tax or taxes imposed which relate
to periods prior to the Closing Date, whether or not assessed (or any penalties
or assessments with respect to any Plan), by any federal, state, municipal,
local or other governmental agency, foreign or domestic, including assessments
in the nature of taxes, including interest and penalties on any of the
foregoing, (collectively, “Tax” or “Taxes”) of Seller except Taxes relating to
the Assumed Receivables;

(c) any liability or obligation with respect to any claim, action, suit or
demand against Seller or any legal, administrative or other proceeding or
judgment against Seller with respect to any act or omission where the initial
event or events giving rise to the same occurred on or prior to the Closing
Date, other than (i) accrued vacation pay for employees of Seller,
(ii) obligations to perform tinder Contracts and Permits, (iii) obligations or
liabilities relating to the Assets (including without limitation the condition,
performance or use prior) thereof (unless such obligations also create a breach
under a representation or warranty of Seller hereunder) and other Assumed
Liabilities;

(d) any indebtedness to any bank(s), financial institution(s) or other parties
with respect to the borrowing of money by the Seller;

(e) any liability or obligation to employees resulting from death, injury or
loss suffered or incurred in the course of employment or resulting from any act
or omission where the initial event or events giving rise to such liability or
obligation occurred on or prior to the Closing Date; and

(f) any liability or obligation to employees arising out of their dismissal from
service other than accrued vacation pay and payment of wages and withholding
through the date of termination.

ARTICLE VI

CLOSING DELIVERIES OF PURCHASER

6.01 Closing Deliveries. At the Closing, Seller shall deliver the following to
Purchaser:

(a) Transfer Documents. A Bill of Sale Assignment and Assumption Agreement.

(b) Resolutions. copies, certified by the board of directors of Seller,
authorizing the execution, delivery and performance of this Agreement and all
other agreements, documents and instruments relating hereto and the consummation
of the transactions contemplated in this Agreement, which certification shall
recite that such resolutions have not been subsequently amended, modified or
rescinded and are in full force and effect.

(c) Termination Statements. Termination Statements and/or such other instruments
executed by all appropriate third parties, demonstrating that the Assets are
free and clear of all Liens.

(d) Certificate of Good Standing. Seller shall obtain and provide a certificate
of good standing in the State of Delaware and England.

(e) Consents. The Obtained Consents.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING DELIVERIES OF SELLER

7.01 Closing Deliveries. at the Closing, Seller shall deliver the following to
Purchaser:

(a) Payments. Purchaser shall deliver the Purchase Price.

(b) Conveyance Documents. a counter-executed copy of the Bill of Sale Assignment
and Assumption.

(c) Resolutions. Purchaser shall provide copies, certified by the Secretary or
Assistant Secretary of Purchaser, of resolutions of Purchaser’s board of
directors authorizing the execution, delivery and performance of this Agreement
and all other agreements, documents and instruments relating hereto and the
consummation of the transactions contemplated in this Agreement, which
certification shall recite that such resolutions have not been subsequently
amended, modified or rescinded and are in full force and effect.

ARTICLE VIII

INDEMNIFICATION

8.01 Seller’s Indemnification. Seller , agrees to indemnify, defend and hold
Purchaser, its directors, officers, employees, subsidiaries and affiliates, and
the successors and assigns of any of the foregoing (“Purchaser’s Indemnities”)
harmless from and against any and all claims, liabilities, obligations, demands,
orders, damages, losses, costs, expenses (including reasonable attorneys’ fees
and expenses), fines, penalties, judgments and amounts paid in settlement
imposed on, asserted against or incurred by Purchaser’s Indemnities
(collectively, “Purchaser’s Loss(es)”) in an amount not to exceed the amounts
paid towards the Purchase Price, and within two years of the closing date,and
which arise out of, in connection with, result from or are incident to any of
the following:

 

(a) any misrepresentation or breach of any representation, warranty, covenant,
obligation or agreement of Seller or any Stockholder in this Agreement or in any
Schedule, document or agreement furnished or to be furnished by Seller under
this Agreement;

 

(b) any claims, demands, suits, investigations, proceedings or actions by any
third party containing or relating to allegations that, if true, would
constitute a breach of, or misstatement in, any one of the representations and
warranties contained in Article II;

 

(c) any Retained Liabilities;

 

(d) any and all claims, liabilities, obligations, demands, orders, damages,
losses, costs, expenses(including, without limitation, attorneys’ and
consultants’ fees and expenses), fines, penalties, judgments and amounts paid in
settlement, and all costs and expenses for any removal, remediation, or
investigative action arising out of or attributable to (i) Seller’s or its
predecessors’ release, threat of release, generation, treatment, transport,
recycling or storage of any Hazardous Substance or Hazardous Waste or arising
out of or attributable to Seller’s or its predecessors’ arrangements for any of
the foregoing, or (ii) Seller’s or its predecessor’s use, maintenance, ownership
or operation of the Assets, the business of the Divisions and/or its operations,
including but not limited to, any and all liabilities related to any violations
of any Environmental Law, such as CERCLA, RCRA and TSCA, as now in effect or as
may be amended, modified, enacted, adopted or otherwise become applicable.

8.02 Purchaser’s Indemnification. Purchaser agrees to indemnify, defend and hold
Seller, its directors, officers, employees, subsidiaries and affiliates, and the
successors and assigns of any of the foregoing

 

14



--------------------------------------------------------------------------------

(“Seller’s Indemnities”) harmless from and against any and all claims,
liabilities, obligations, demands, damages, losses, costs, expenses (including
reasonable attorneys’ fees and expenses), fines, penalties, judgments and
amounts paid in settlement, imposed on, asserted against or incurred by Seller’s
Indemnities and which arise out of, in connection with, result from or are
incident to any of the following:

 

(a) any misrepresentation or breach of any representation, warranty, covenant,
obligation or agreement of Purchaser in this Agreement or in any document or
agreement furnished or to be furnished by Purchaser under this Agreement; and

 

(b) any Assumed Liabilities

8.03 Amount of Indemnified Claims. Certain Agreements Relating to Claims. The
parties shall use reasonable efforts to collect the proceeds of any insurance
which would have the effect of reducing an indemnified loss (a “Loss”) under
this Article and, if indemnification payments shall have been received prior to
the collection of such proceeds, shall remit to the indemnifying party the
amount of such proceeds (net of the cost of collection thereof) to the extent of
indemnification payments received in respect of such Loss. To the extent any
Loss of an indemnified party is reduced by receipt of payment (i) under
insurance policies which are not subject to retroactive adjustment or other
reimbursement to the insurer in respect of such payment, or (ii) from third
parties not affiliated with the indemnified party, such payments (net of the
expenses of the recovery thereof) shall be credited against such Loss. The
indemnifying party shall be subrogated to the indemnified party’s rights of
recovery to the extent of any Loss satisfied by the indemnifying party. The
indemnified party shall execute and deliver such instruments and papers as are
necessary to assign such rights and assist in the exercise thereof.
Notwithstanding anything to the contrary herein, in no event shall an
indemnifying party be responsible for Losses under any provision of this
Agreement in excess of the indemnified party’s direct, out-of-pocket damages
without regard to damages based upon enterprise value or multiples thereof, or
any other consequential damages of any kind.

8.04 Claims for Indemnification. Any party seeking indemnification under the
provisions of this Agreement, within ninety (90) days of the time it discovers
that it has a claim against another party (a “Personal Claim”) or promptly upon
receipt of written notice of any claim or the service of a summons or other
initial legal process upon it in any action instituted against it which relates
to this Agreement (a “Third-Party Claim”), shall give written notice of such
claim, or the commencement of such action, to the party from whom
indemnification will be sought hereunder. Notwithstanding the foregoing, in the
event of any failure or delay by Purchaser to give the notice set forth above,
Seller’s Indeninitees’ obligations hereunder shall be voided only to the extent
Seller’s Indemnitees have been materially prejudiced by such failure or delay.

(a) Third Party Claim. In the event of a Third-Party Claim, the party seeking
indemnification (“Tendering Party”) shall tender the defense of such Third Party
Claim to the party from whom indemnification is sought (“Non-Tendering Party”).
The Non-Tendering Party shall, within ten (10) days of the receipt thereof,
inform the Tendering Party in writing that the Non-Tendering Party will either:

(i) Accept the Tender of the Defense Without a Reservation of Rights. If the
Non-Tendering Party agrees that the Third Party Claim is a claim for which
indemnification is provided for pursuant to the terms of this Agreement (“Proper
Claim”), the Non-Tendering Party shall accept the tender of the defense without
a reservation of rights. In such an event the NonTendering Party shall control
all aspects of the defense of such Third Party Claim and shall indemnify the
Tendering Party in accordance with this Article VIII.

(ii) Accept the Tender of the Defense With a Reservation of Rights. If the
Non-Tendering Party questions whether the Third Party Claim is a Proper Claim,
the Non-Tendering Party may accept the tender of the defense with a reservation
of rights. In such an event, the Non-Tendering Party shall submit such Third
Party Claim to arbitration immediately in order determine whether it is a Proper
Claim. While the arbitration is pending, the Non-Tendering Party shall control
all aspects of the defense of such Third Party Claim. If the decision of the
arbitrator(s) is that it is:

 

  (A) a Proper Claim, and the Third Party Claim is still pending, the
Non-Tendering Party shall continue the defense of such Third Party Claim and
shall defend, indemnify and hold the Tendering Party harmless in accordance with
this Article VIII;

 

15



--------------------------------------------------------------------------------

  (B) a Proper Claim, but the Third Party Claim has already been concluded, the
Non-Tendering Party shall indemnify and hold the Tendering Party harmless in
accordance with this Article VIII;

 

  (C) a claim for which indemnification is not provided for pursuant to the
terms of this Agreement (“Improper Claim”), and the Third Party Claim is still
pending, the Non-Tendering Party shall return all aspects of the defense of such
Third Party Claim immediately to the Tendering Party. In such an event, the
Tendering Party shall assume the control of all aspects of the defense of such
Third Party Claim immediately and shall reimburse the Non-Tendering Party for
all costs and expenses (including, but not limited to, reasonable attorneys
fees) incurred by the NonTendering Party in the defense of such Third Party
Claim; or

 

  (D) An Improper Claim, but the Third Party Claim has already been concluded,
the Tendering Party shall reimburse the Non-Tendering Party for all costs and
expenses (including, but not limited to reasonable attorneys fees) incurred by
the NonTendering Party in the defense of such Third Party Claim and shall
reimburse the Non-Tendering Party for all amounts paid by the Non-Tendering
Party for judgments or settlements relating to such Third Party Claim.

(iii) Reject the Tender of the Defense. If the Non-Tendering Party decides that
the Third Party Claim is an Improper Claim, the Non-Tendering Party shall reject
the tender of the defense. In such an event, the Non-Tendering Party shall
submit such Third Party Claim to arbitration immediately in order determine
whether it is a Proper Claim. While the arbitration is pending, the Tendering
Party shall control all aspects of the defense of such Third Party Claim. If the
decision of the arbitrator(s) is that it is:

 

  (A) A Proper Claim, and the Third Party Claim is still pending, the Tendering
Party shall transfer the control of all aspects of the defense of such Third
Party Claim to the Non-Tendering Party. The Non-Tendering Party shall assume the
defense of such Third Party Claim immediately and shall reimburse the Tendering
Party for all costs and expenses (including, but not limited to, reasonable
attorneys fees) incurred by the Tendering Party in the defense of such Third
Party Claim and shall defend, indemnify and hold the Tendering Party harmless in
accordance with this Article VIII;

 

  (B) Proper Claim, but the Third Party Claim has already been concluded, the
Non-Tendering Party shall indemnify and hold the Tendering Party harmless in
accordance with this Article VIII;

 

  (C) An Improper Claim, and the Third Party Claim is still pending, the
Tendering Party shall continue to control all aspects of the defense of such
Third Party Claim; or

 

  (D) An Improper Claim, but the Third Party Claim has already been concluded,
the Tendering Party shall bear all Losses incurred by the Tendering Party
relating to such Third Party Claim.

 

(b)

Personal Claim. In the event of a Personal Claim, the party from whom
indemnification is sought (“Indemnifying Party”) shall, within thirty (30) days
of the receipt of the claim for indemnification, send written notice to the
party seeking indemnification (“Indemnified Party”) indicating whether the claim
is disputed. If the

 

16



--------------------------------------------------------------------------------

  claim is disputed, the Indemnifying Party shall submit the matter to
arbitration in order to determine if it is a Proper Claim and, if it is a Proper
Claim, to determine the amount of such claim. To the extent that the
arbitrator(s) rules that a Personal Claim is a Proper Claim and/or to the extent
that a Personal Claim is not disputed, the Indemnifying Party shall promptly
indemnify the Indemnified Party in accordance with this Article VIII.

8.05 Arbitration Procedure. Any arbitration conducted pursuant to this Article
VIII shall be conducted in the State of Florida, by an arbitrator acceptable to
both Seller and Purchaser, or in the event Seller and Purchaser cannot agree on
a single arbitrator within ten (10) days of any such written demand, by three
arbitrators, one of whom shall be appointed by Seller, one of whom shall be
appointed by Purchaser and the third of whom shall be appointed by the first two
arbitrators. If either party fails to appoint an arbitrator within ten (10) days
of the written demand for arbitration identified above, which failure is not
cured within five (5) days of such party’s receipt of written notice from the
other party describing such failure and requesting the appointment of an
arbitrator, then the arbitrator appointed by the other party shall arbitrate any
such disagreements in accordance with this Section 8.04. Except as to the
selection of arbitrators as set forth herein, the arbitration proceedings shall
be conducted promptly and expeditiously pursuant to the rules of the American
Arbitration Association. The decision of the arbitrator(s) shall be final,
conclusive and binding upon Seller and Purchaser. Seller and Purchaser shall
share equally the expenses of a single arbitrator and the arbitration, or in the
event the parties cannot agree upon a single arbitrator, each party shall bear
the expenses of its arbitrator and shall share equally with the other the
expenses of a third arbitrator and the arbitration. If a party is required to
submit a matter to arbitration pursuant to Section 8.03, and such party fails or
refuses to so within ten (10) days, the other party may submit the matter to
arbitration. In any matter which is submitted to arbitration pursuant to this
Article VIII, the party seeking indemnification shall bear the burden of proof.
The prevailing party shall be entitled to receive from the indemnifying party
all sums due under the indemnification provisions, if any, plus all costs and
reasonable attorneys’ fees incurred by the prevailing party relating to the
arbitration.

8.06 Limitations on Claims. No indemnified party hereunder shall be entitled to
indemnification for any Losses pursuant to this Article unless the amount of
such indemnified party’s Losses shall individually or in the aggregate exceed a
minimum amount of $10,000.

ARTICLE IX –Intentionally Left Blank.

ARTICLE X

CLOSING

The closing of the purchase and sale of the Assets and the other transactions
contemplated pursuant to this Agreement (the “Closing”) shall take place as of
the Effective Date of this Agreement by the parties, (the “Closing Date”), by
facsimile, mail, and electronic mail or at such other place or in such other
manner as may be mutually agreed upon by the parties. The parties will in good
faith use all reasonable efforts to achieve the Closing.

ARTICLE XI

BULK SALES

Waiver of Bulk-Sales Law Compliance. The Purchaser hereby waives compliance by
the Seller with any applicable bulk-sales laws.

ARTICLE XII

EXPENSES

Purchaser and Seller will bear their own respective expenses, including, without
limitation, counsel and accountants’ fees, in connection with the preparation
and negotiation of, and transactions contemplated under, this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

14.01 Notices. Any notices, requests, claims, demands, instructions and other
communications to be given hereunder to either party shall be in writing and
delivered in person, sent by certified mail, postage prepaid, return receipt
requested, or by facsimile transmission with a confirmed telephonic transmission
answer back, to the following addresses (or at such other address or number as
is given in writing by other party to the other pursuant hereto):

 

If to Seller       Innovaro, Inc.    2109 East Palm Ave    Tampa Florida 33605
with a copy to:    Sam Reiber    2109 East Palm Avenue    Tampa, FL 33605 and
with an additional copy to:    Robert Warchola    Shumaker, Loop & Kendrick, LLP
   101 E. Kennedy Blvd., Suite 2800    Tampa, FL 33602 If to Purchaser:    IP
Technology Exchange, Inc.    Keith Witter    8009 34th Avenue South, Ste 350   
Bloomington, MN 55425

with a copy to:

14.02 Amendments. This Agreement may be amended only upon the mutual written
consent of the parties hereto.

14.03 Duplicates, Originals Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

14.04 Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between the parties. There are no representations, warranties, undertakings or
agreements between the parties with respect to the subject matter of this
Agreement except as set forth herein.

 

18



--------------------------------------------------------------------------------

14.05 Assignability. Either of the parties hereto may assign its rights,
interests, obligations or liabilities under this Agreement or delegate its
duties without the prior written consent of the other party.

14.06 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

14.07 Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Florida.

14.08 Remedies. No remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy will be cumulative and will be in addition to every remedy given under
this Agreement or now or subsequently existing, at law or in equity, by statue
or otherwise. The election of any one or more remedies by Purchaser or Seller
will not constitute a waiver of the right to pursue other available remedies.
Nothing expressed or implied in this Agreement is intended or will be construed
to confer upon or give any person, firm or corporation, other than the parties
hereto, any rights or remedies under or by reason of this Agreement or any
transaction contemplated hereby

14.09 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A facsimile or photocopy of a counterpart
shall be considered the same as an original. This Agreement may be delivered by
facsimile transmission.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first stated above.

 

19



--------------------------------------------------------------------------------

SELLER: Innovaro Inc., a Delaware Corporation By:  

/S/ Asa Lanum

Its:  

Chief Executive Officer

SELLER: Innovaro Europe, Ltd. By:  

/S/ Mark McBride

Its:  

Managing Director

PURCHASER: IP Technology Exchange, Inc. By:  

/S/ Keith Witter

Its:  

President

 

20